COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO. 2-08-174-CV
 
 
HUSSAIN ABDULWAHAB,
INDIVIDUALLY                                APPELLANT        
AND D/B/A FURNITURE GALAXY AND BAZAAR
                                                                                                        
                                                   V.
 
SAM'S REAL ESTATE
BUSINESS TRUST                                    APPELLEE
 
                                               ----------
 
            FROM THE 153rd DISTRICT COURT OF TARRANT
COUNTY
 
                                              ------------
 
                  MEMORANDUM OPINION[1] AND JUDGMENT
 
                                              ------------
Appellant timely filed a motion for new trial and
a notice of appeal from the trial court=s January 28, 2008 AFinal Judgment.@  The trial court subsequently granted
Appellant=s motion for new trial on April
24, 2008, while it still had plenary jurisdiction over the case.  See Tex.
R. Civ. P. 329b(e).




On April 30, 2008, we informed the
parties that it appeared the trial court=s
granting of the motion for new trial rendered this appeal moot and that the
appeal would be dismissed as moot unless, on or before May 16, 2008,
any party desiring to continue the appeal filed a response showing grounds for
continuing the appeal.  Appellant
responded in a letter filed with this court on May 5, 2008, indicating that he
desired withdrawal of his notice of appeal.[2]  Appellant filed this letter with the trial
court and copied this court, without a motion.  See Tex.
R. App. P. 42.1(a).
Therefore,
on this court=s own motion, we dismiss the
appeal as moot.  See Tex. R. App. P. 42.3(a), 43.2(f). 
 
PER CURIAM
 
PANEL D:  MCCOY, J.;
CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:  May 22, 2008




[1]See Tex. R. App. P. 47.4.


[2] On May 6, 2008 we determined that our April 30, 2008 letter was
incorrect and we informed the parties that this court might lack jurisdiction
over the appeal because the motion for new trial was due February 27, 2008, but
was not date-stamped as filed until February 28, 2008.  The court has considered Appellant=s May 12, 2008 response
to our jurisdiction inquiry, and  we find
that this court has jurisdiction over Appellant=s appeal.